--------------------------------------------------------------------------------

EXHIBIT 10.10
 
WAREHOUSE LEASE EXTENSION
 
THIS LEASE EXTENSION AGREEMENT (hereinafter referred to as the “Lease
Extension”) is made and entered into
this                            1st                        day of
                             September                       2014 , by and
between William Shrewsbury & Peggy Shrewsbury                      (hereinafter
referred to as “Lessor”) and TX Holdings, Inc.                             
(hereinafter referred to as “Lessee,” whether one or more, and each agreeing to
be bound by and held jointly and severally liable under the terms and conditions
of this Lease Extension).
 
In consideration of the covenants and obligations contained herein and of other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
1. PRIOR LEASE: The parties executed a Lease Agreement
dated              November 19, 2012                 (hereinafter “Lease
Agreement”) with a term of lease commencing on the          1st          day
of          October         , 2012         , and which expires on
the          31st          day of          August, 2014        . All terms,
conditions, and provisions of said Lease Agreement are hereby incorporated by
reference or by attachment.
 
2. EXTENSION OF PRIOR LEASE TERM: The parties hereby agree to extend and
continue the aforementioned Lease Agreement for an additional term, commencing
on the          1st          day of          September, 2014         , and
expiring on the          31 st day of August, 2016.
 
3. RENT PAYMENTS: The rent shall be payable in equal monthly installments of
$     2,000.00         , payable by the       5th        day of each month of
the term. The first full rent payment under this Lease Extension is due by
the          1st         day of        September, 2014     .
 
4. PRORATED RENT. [choose one:]          X        Not applicable,
or                Tenant agrees to pay a prorated sum in the amount of
$                            as rent to cover the period from the commencement
of this Lease Extension until the                   day of the following month.
This prorated rent shall be due at the execution of this Lease Extension.
Payment of rent, non-payment of rent, and default for late payment of rent shall
be governed in accordance with the terms and conditions of the previous Lease
Agreement, as incorporated above by reference or attachment.
 
LESSOR (“LESSOR”):

                Sign:
/s/ William Shrewsbury
  Print: William Shrewsbury   Date: 9-1-14                                 Sign:
/s/ Peggy Shrewsbury
  Print: Peggy Shrewsbury   Date: 9-1-14                
LESSEE (“LESSEE”):
                            Sign: /s/ Jose Fuentes   Print: Jose Fuentes   Date:
9/1/14                                 Sign:     Print:     Date:  

 

 

 

 